Title: From Benjamin Franklin to Joseph Galloway, 11 January 1770
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Jan. 11. 1770
Since mine of the 9th. past, I have received your Favour of Nov. 8. with the Bill for £500. Wharton on Whitmore; for which I am greatly oblig’d to the Assembly; and to you for your kind Care in so speedily remitting it.

I am perfectly of the same Sentiments with you, that the old Harmony will never be restor’d between the two Countries, till some Constitution is agreed upon and establish’d, ascertaining the relative Rights and Duties of each. And I am pleas’d to find that the same Opinion begins to prevail here. Several have mention’d it to me in Conversation, and last Week, a Member of Parliament in high Station and in great Esteem with the present Ministry, came to visit me, and intimated that such a Constitution was now thought of, and in his Opinion a Plan might be form’d agreable to both Sides, if three or four reasonable Men were to meet for that purpose, and discuss coolly the contended Points; which he wish’d me to think of, and hop’d I would not leave England till something of the kind was done.
It has been understood for some time past, that the Duties on Glass, Paper and Colours, were to be repeal’d early this Session, agreable to the Promises in Lord Hillsborough’s circular Letter; and the Duty on Tea in consequence of a Petition from the East India Company. This, if accomplished, will open the Trade, I suppose, between Britain and our Province; But it will still remain shut with Boston, if the other Revenue Acts are not also repealed. It is talk’d, however, that a severe Law will be pass’d with the Repeal, to make it highly penal to enter into such Agreements not to import Goods from hence, as have lately taken Place in America. A Paragraph you will observe in the King’s Speech seems intended to introduce this new Law; which if brought forward we shall use our Endeavours to obstruct: tho’ I do not see how such a Law could be executed; and I rather think it would tend to make such Agreements more general, and more resolutely adher’d to. In the House of Peers on the first Day of the Session, Lords Chatham, Cambden, and Shelbourne, spoke strongly for the Rights of America, insisted that we had been unjustly treated by the late Laws, and that we had a Right to use the only peaceable Means in our Power, (those Agreements) for Self-Defence: They also, as I hear, gave their Opinion, that all the Revenue Laws for America ought to be repealed; commended our publick Virtue and the Spirit of Liberty that existed so universally among us; and said they gloried in being considered as the Friends of such a People. Col. Barré and others in the House of Commons spoke well to the same purpose. The ministerial Strength, however, is so great, that nothing will be done against their Inclination; and it is to be hoped, that by degrees they may be brought to favour us; especially as domestic Faction seem to give them Trouble enough at present.
To forward the Repeal, I have represented, that if they intend it at all, it should be done immediately; otherwise the Spring Trade will be too late and lost. I have also been in the City among the Merchants, to get them to present to the Ministry or Parliament, an Account of the Amount of their conditional Orders; in order to obviate an Opinion industriously propagated here, that the Trade still goes on, tho’ covertly. Whether they will do it or not, I cannot yet say, many of them being so averse to the Ministry as to be unwilling to have anything to do with them. We may possibly know better in a few Days what is to be expected from Parliament; and I shall send you by the first Opportunity what occurs of Importance. The internal Divisions of this Kingdom, tho’ bad in themselves, may perhaps produce some Advantage to us, or at least lessen the Mischiefs some threaten us with; but it is rather to be wish’d Government would relieve and treat us fairly from Principles of Wisdom and Equity.
I observe from the Committee’s Letter, that the Instructions relating to the Change of Government in our Province, and other Points, are continued. We shall never lose Sight of them; but use our best Endeavours, and seize every Opportunity, of fulfilling the Desires of our Constituents; attending at the same time to the prudent Cautions given us with regard to some Matters of the greatest Importance.
Be pleased to communicate this Letter to the Committee, assuring them of my Respect and most faithful Services. With great and sincere Esteem I am, Dear Sir, Your most obedient humble Servant
B Franklin
Joseph Galloway Esqr  Speaker.

